Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 was filed before the mailing date of the Notice of Allowance on 5/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
3. 	The formal drawings filed on 2/10/2021 have been approved by the examiner.

EXAMINER’S AMENDMENT
4. 	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
SPECIFICATION:
 	The title has been changed to “ A SEMICONDUCTOR PACKAGE WITH A PLURALITY OF CHIPS HAVING A GROOVE IN THE ENCAPSULATION “.


Allowable Subject Matter
5.	The following is a statement of reasons for the indication of allowance subject
matter: the prior art of record does not teach or suggest the first metal plate includes at an end facing the second metal plate.  A first exposed portion exposed from a side face of the sealing resin forming the groove.  The second metal plate includes at an end facing the first metal plate.  A second exposed portion exposed from a side face of the sealing resin forming the groove in claim 1.
 	An end of the first metal plate facing the second metal plate extends toward an
upper surface of the sealing resin and is exposed from the upper surface of the sealing resin.  An end of the second metal plate facing the first metal plate extends toward the upper surface of the sealing resin, and is exposed from the upper surface of the sealing resin in claim 8.
 	A sealing resin sealing the storage portion, wherein the first electrode terminal extends to an outer side of the storage portion, and the first metal plate is fixed to the case in claim 9.
 	Covering the frame, the first semiconductor chip and the second semiconductor chip with a sealing resin.  Forming a groove in the sealing resin by notching the connection portion together with the sealing resin so as to separate the first metal plate and the second metal plate in claim 18.
 	A connection step of connecting a signal terminal connection portion provided on an upper surface of the first semiconductor chip and a signal terminal connection portion provided on an upper surface of the second semiconductor chip and the plurality of signal terminals respectively by wires, after the storage step.  A step of fixing a first metal plate to the case, and electrically connecting the upper surface of the first semiconductor chip and the back surface of the second semiconductor chip by
the first metal plate, after the connection step in claim 20.
 	Any inquiry concerning the communication or earlier communications from the examiner should be directed to Alonzo Chambliss whose telephone number is (571) 272-1927.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fernando L. Toledo can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273- 8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system Status information for published applications may be obtained from either Private PMR or Public PMR.
 	Status information for unpublished applications is available through Private PMR only. For more information about the PMR system see http://pair-dkect.uspto.gov.
 	Should you have questions on access to the Private PMR system contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or EBC_Support@uspto.gov.
 

AC/May 20, 2022						 /Alonzo Chambliss/ 									Primary Examiner, Art Unit 2897